244 S.W.2d 241 (1951)
DAVIS
v.
STATE.
No. 25471.
Court of Criminal Appeals of Texas.
December 19, 1951.
*242 No attorney on appeal for appellant.
George P. Blackburn, State's Atty., of Austin, for the State.
DAVIDSON, Commissioner.
Unlawful possession of whisky for the purpose of sale is the offense; the punishment a $500 fine and six months in jail.
Peace officers, as a result of a search of the premises of the appellant, found therein a quantity of whisky and other intoxicating liquor.
No defense was offered.
A bill of exception appears complaining of the receipt in evidence of the result of the search by the officers. Among the qualifications appended to the bill by the trial court was that showing the evidence obtained as a result of the search was introduced without objection. This qualification was accepted by the appellant, and he is bound thereby. Not having objected to the introduction of the testimony, there is nothing presented by the bill for review.
No error appearing, the judgment is affirmed.
Opinion approved by the Court.